Citation Nr: 1329595	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-28 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial compensable disability 
evaluation for hypertension prior to April 26, 2011; 
entitlement to an initial disability evaluation in excess of 
10 percent for hypertension from April 26, 2011. 

3.  Entitlement to an initial compensable disability 
evaluation for maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service 
from May 1985 to October 1999 and also service in the Army 
National Guard. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that denied the benefits sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review. 

The Veteran testified at a Travel Board Hearing before the 
undersigned Acting Veterans Law Judge in June 2010.  A 
transcript of that proceeding has been associated with the 
claim file.

In November 2010, the Board, in pertinent part, remanded the 
above issues for further development, to include VA 
examinations.  The requested development has been 
accomplished and the matter is now ready for appellate 
review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a March 2012 rating determination, the Appeals Management 
Center, acting on behalf of the RO, increased the Veteran's 
disability evaluation for hypertension from noncompensable 
to 10 percent and assigned an effective date of April 26, 
2011.  As a result of these actions, the Board has listed 
the issues as such on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran has not been shown to have a current hearing 
loss of service origin.

2.  Prior to November 6, 2006, there was no demonstration 
that the Veteran required continuous medication for control 
of her hypertension.

3.  Resolving reasonable doubt in the Veteran's favor, her 
sinusitis has been manifested by symptoms akin to that of 
three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting; there have been no incapacitating episodes of 
sinusitis requiring bed rest and treatment by a physician or 
sinus surgeries at any time during the rating period on 
appeal.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2012).

2.  The criteria for a 10 percent rating, and no more for 
hypertension, from November 6, 2006, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (2012). 

3.  The criteria for an initial 10 percent rating for 
maxillary sinusitis, and no more, have been met throughout 
the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.21, 4.97, Diagnostic Code (DC) 6513 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353  (Apr. 30, 
2008). 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated. 

As it relates to the claim of service connection for 
bilateral hearing loss, the RO, in a June 2006 letter, 
provided the Veteran with notice that informed her of the 
evidence needed to substantiate her claim.  The letter also 
told her what evidence she was responsible for obtaining and 
what evidence VA would undertake to obtain.  The letter 
further told her to submit relevant evidence in her 
possession.  The Veteran was also provided with notice as to 
the disability rating and effective date elements of the 
claim in the June 2006 letter. 

As it relates to the claims of higher initial evaluations 
for sinusitis and hypertension, as the Veteran's appeal 
arises from her disagreement with the initial ratings 
following the grant of service connection, no additional 
notice is required.  The United States Court of Appeals for 
Veterans Claims (Court) and the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) have held 
that, once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

As it relates to all issues, the Board notes that all 
pertinent treatment records, service, private, and VA, have 
been obtained and associated with the claims folder.  No 
other relevant records have been identified which have not 
been obtained. 

As it relates to the issue of service connection for hearing 
loss, the Veteran was afforded a VA examination in April 
2011.  As it relates to the claims for higher evaluations 
for hypertension and sinusitis, the Veteran was afforded VA 
examinations in July 2006 and April 2011.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the 
examination reports set forth findings in a manner which 
allows for informed appellate review under applicable VA 
laws and regulations, the Board finds the examinations to be 
adequate for rating purposes.  The examination reports 
provided a history supplied by the Veteran and detailed 
examination results.  

The Veteran also appeared at a Travel Board hearing before 
the undersigned Acting Veterans Law Judge in November 2010.  
At the time of the hearing, the Veterans Law Judge set forth 
the issues on appeal.  Furthermore, information was obtained 
regarding the symptoms related to the Veteran's claimed 
disorders.  Therefore, not only were the issues explained in 
terms of the scope of the claim for benefits, but the 
outstanding issues material to substantiating the claim were 
also fully explained.  Moreover, at the time of the hearing, 
the Veteran was afforded the opportunity to submit 
additional evidence.  The Board finds that the Veterans Law 
Judge complied with the duties set forth in 
38 C.F.R.§ 3.103(c)(2). 

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments 
presented by her representative.  As noted above, she also 
appeared at a Travel Board hearing before the undersigned 
Acting Veterans Law Judge in November 2010.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide the appeal.  Based upon the 
foregoing, the duties to notify and assist the Veteran have 
been met, and no further action is necessary to assist the 
Veteran in substantiating this claim. 

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Active military, naval, or air service includes any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 
38 C.F.R. § 3.6(a).  Active military, naval, or air service 
also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, while performing ACDUTRA or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  

As a general matter, service connection for a disability 
requires evidence of: (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996).

The disorder at issue, namely hearing loss, if it is 
sensorineural in nature, is a "chronic disease" listed under 
38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) 
applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 
2013).  Where the evidence shows a "chronic disease" in 
service or "continuity of symptoms" after service, the 
disease shall be presumed to have been incurred in service.  
For the showing of "chronic" disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  With chronic disease as 
such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
"continuity of symptoms" after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of 
active service, and certain chronic diseases, such as 
sensorineural hearing loss, become manifest to a degree of 
10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Also, the threshold for normal hearing is between 
0 and 20 decibels, and higher threshold shows some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).

The provisions of 38 C.F.R. § 3.385 do not require that 
hearing loss be shown as defined in that regulation at the 
time of separation from service, if there is sufficient 
evidence to demonstrate a relationship between the Veteran's 
service and her current disability.  Hensley  v. Brown, 5 
Vet. App. 155 (1993).

The Veteran maintains that she was exposed to acoustic 
trauma in service which resulted in her current hearing 
loss. 

A review of the Veteran's service treatment records reveals 
that at the time of an April 1985 Army National Guard 
Reserve examination, testing revealed pure tone thresholds, 
in decibels, of 5, 10, 10, 5, and 10 for the left ear; and 
5, 0, 5, 5, and 0 for the right ear, at 500, 1000, 2000, 
3000, and 4000 Hertz.

At the time of a May 1989 examination, testing revealed pure 
tone thresholds, in decibels, of 5, 10, 10, 0, and 10 for 
the left ear; and 5, 10, 5, 5 and 0, for the right ear, at 
500, 1000, 2000, 3000, and 4000 Hertz. 

At a September 1993 examination, testing revealed pure tone 
thresholds, in decibels, of 10, 5, 10, 15, and 0 for the 
right ear; and 5, 5, 15, 5 and 10 for the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz. 

At a December 1995 examination, testing revealed pure tone 
thresholds, in decibels, of 5, 5, 5, 15, and 10 for the 
right ear; and 10, 5, 10, 0, and 0 for the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz.

At the time of the Veteran's July 1998 service separation 
examination, testing revealed pure tone thresholds, in 
decibels, of 10, 20, 5, 15, and 10 for the right ear, and 
15, 15, 10, 10, and 0 for the left ear, at 500, 1000, 2000, 
3000, and 4000 Hertz. 

On June 1983, April 1985, August 1990, and November 1995 
reports of medical history, the Veteran checked the "no" box 
when asked if she had or had ever had hearing loss.  While 
the Veteran checked the "yes" box when asked if she had 
hearing loss on her September 1999 report of medical 
history, in the physician's summary section of the report it 
was noted that while the Veteran felt she had hearing loss, 
audiometric readings were within normal limits. 

At her June 2010 hearing, the Veteran testified as to having 
been exposed to acoustic trauma when evaluating combat units 
at Ft. Sill.  She reported being exposed to mortars and 
Patriot missiles.  She noted that she would follow a 
specific unit around when they were performing war games.  
She also reported having to re-qualify with her rifle every 
year.  She further noted being involved in the rifle range 
operation.  The Veteran stated that she began to notice a 
decline in her hearing about 8 years ago.  She stated that 
she separated out of the Army in 2005.  She noted that she 
came off active duty in 1999 and subsequently performed five 
years of service in the National Guard.  The Veteran 
reported that she had not been given any audiometric 
evaluations following service.  

In conjunction with the November 2010 Board remand, the 
Veteran was afforded VA audiological examination in April 
2011.  At the time of the examination, the Veteran reported 
military noise exposure and denied subsequent vocational or 
recreational noise exposure.  

Testing revealed pure tone thresholds, in decibels, of 10, 
10, 15, 15, and 10 for the right ear, and 10, 10, 15, 10, 
and 10 for the left ear, at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech recognition was 98 percent in the left ear 
and 100 percent in the right ear.  The examiner indicated 
that the Veteran had clinically normal hearing.  

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the United States Court of Appeals for 
Veterans Claims interpretation of section 1110 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed). 

The United States Court of Appeals for the Federal Circuit 
has held that for purposes of showing a current disability, 
there must be evidence of the disability at the time of the 
claim for VA compensation, as opposed to some time in the 
past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

The service treatment records do not show hearing loss in 
service as all puretone thresholds were 20 decibels or less.  
See Hensley, 5 Vet. App. at 157.  There was also no 
diagnosis of hearing loss in service.  Moreover, at the time 
of the April 2011 VA examination there were no decibel level 
readings greater than 15 and speech recognition was 98 
percent in the left ear and 100 percent in the right ear, 
with the examiner indicating that the Veteran had normal 
hearing.  

As noted above, the Veteran reported a history of in-service 
noise exposure as the result of duties performed during 
service.  However, absent a showing of current disability, 
service connection cannot be granted.  While the Veteran may 
be competent to report diminished hearing, she has not been 
shown to have the requisite training or credentials needed 
to ascertain whether the auditory thresholds set forth in 
38 C.F.R. § 3.385 have been met as this is a medically 
complex question.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).

The weight of the competent and probative evidence, 
including audiology examinations, is to the effect that the 
Veteran does not currently have hearing loss as defined in 
38 C.F.R. § 3.385.  As a current disability has not been 
demonstrated, the presumptions referable to chronic diseases 
could not serve to establish service connection.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 
3.309.  There is no current competent evidence of hearing 
loss within the meaning of 38 C.F.R. § 3.385.  The 
preponderance of the evidence is against the claim, 
reasonable doubt does not arise, and the claim is denied.



Disability Rating Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Hypertension

With regard to hypertension, the rating schedule provides a 
10 percent evaluation when diastolic pressure is 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more, or for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more.  A 40 percent evaluation requires diastolic pressure 
of predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The Veteran maintains that the symptomatology associated 
with her hypertension warrants a higher evaluation 
throughout the course of the appeal.  

In conjunction with her claim, the Veteran was afforded a VA 
examination in July 2006.  At the time of the examination, 
it was indicated that the Veteran had been suffering from 
hypertension and that the condition had existed for several 
years.  She had no current symptoms.  The Veteran was not 
receiving any treatment for this condition.  There was also 
no functional impact resulting from this condition.  
Physical examination revealed blood pressure readings of 
128/74, 132/72, and 136/76.  The examiner rendered a 
diagnosis of hypertension, condition resolved, no findings 
of hypertensive heart disease.  

Treatment records obtained in conjunction with the Veteran's 
claim reveal that at the time of a November 2006 private 
treatment visit, the Veteran was noted to have been on blood 
pressure medication when she was in the military and had not 
taken any for a few years.  She stated that she thought she 
had been able to control it with natural vitamins but had 
not had any official follow-up.  A diagnosis of hypertension 
was rendered.  The examiner noted that the Veteran was not 
currently on medication and she was convinced that she could 
get it down with natural medicines.  

At the time of a December 2006 follow-up visit, the Veteran 
reported that she had been taking her hydrochlorothiazide 
(HCTZ) as directed.  She indicated that she did not feel 
that her blood pressure was anymore controlled.  The Veteran 
stated that she had taken measurements and that they had 
been in the 150-170 range systolic and 90 to 100's 
diastolic.  Blood pressure readings taken at that time were 
172/100 and 172/120.  A diagnosis of hypertension not well 
controlled on HCTZ, in fact, not affected at all, was 
rendered.  The Veteran was switched to Procardia.  

The Veteran was noted to have a blood pressure reading of 
164/94 at the time of a September 2007 visit.  In January 
2008, a diagnosis of hypertension, adequate control, no need 
to change medication, was rendered.  

At her June 2010 hearing, the Veteran indicated that she was 
on medication for her hypertension.  She stated that she had 
been on medication since her separation from service.  She 
reported that her average reading was about 130/90.  The 
Veteran indicated that she monitored herself at home.  

In conjunction with the November 2010 Board remand, the 
Veteran was afforded a VA examination in April 2011.  The 
Veteran reported taking blood pressure medication and 
indicated that her condition was pretty much under control.  
There were no side effects from the current treatment.  The 
examiner indicated that continuous medication was required 
for the control of the hypertension.  Physical examination 
revealed blood pressure readings of 164/107, 157/97, and 
155/104.  A diagnosis of essential hypertension, on 
medication (it appears to be poorly controlled) was 
rendered.  The examiner indicated that it had no effect on 
the Veteran's usual occupation or activities of daily 
living.  

After considering the totality of the evidence, the Board 
finds a disability rating of 10 percent is warranted 
effective November 6, 2006, what appears to be the first day 
that the Veteran was prescribed medication for her 
hypertension following her request for service connection, 
which is based upon the report of the Veteran taking 
hypertension medication at the time of her December 2006 
outpatient visit.  A 10 percent rating for hypertension 
requires continuous medication necessary for control.  A 
compensable rating prior to that date is not warranted, as 
the record does not reflect diastolic pressure predominantly 
100 or more, or the need for continued medication.  At the 
time of the Veteran's July 2006 VA examination, her blood 
pressure readings were 128/74, 132/72, and 136/76, with no 
indication that the Veteran was taking medication for her 
blood pressure at that time.  Moreover, the examiner 
rendered a diagnosis of hypertension, condition resolved, no 
findings of hypertensive heart disease at that time.  Also 
of record is the notation at the November 2006 outpatient 
visit that the Veteran was not taking any medication for her 
hypertension problems as directed.  Prior to November 2006, 
the Veteran's blood pressure readings were shown to be 
predominantly below a diastolic pressure of 100 or a 
systolic pressure of 160.  Thus, a compensable rating would 
not be warranted under Diagnostic Code 7101 during that time 
period.

An evaluation of 20 percent is not warranted at any time as 
the Veteran has not been shown to have diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more at any time.  Thus, as there is no 
evidence of hypertensive vascular disease with diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more, a disability rating in excess of 
10 percent is not warranted for any period on appeal.  

Maxillary Sinusitis

Under Diagnostic Code 6513, a noncompensable disability 
evaluation is warranted when sinusitis is detected by x-ray 
only.  A 10 percent disability evaluation is warranted for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  In the note 
section following the criteria, an incapacitating episode 
was defined as one requiring bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2012).  

Under Diagnostic Code 6522, a 10 percent disability 
evaluation is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on 
one side.  A 30 percent evaluation is warranted for allergic 
or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2012).  

In conjunction with her claim, the Veteran  was afforded a 
VA examination in July 2006.  At the time of the 
examination, the Veteran reported that she had constant 
sinus problems.  She indicated that during the attacks, she 
was incapacitated as often as one time per month, with each 
incident lasting two weeks.  The Veteran stated that she had 
headaches with her sinus attacks and that antibiotic 
treatment was needed with her sinusitis.  The Veteran 
reported that she suffered from hoarseness and headaches.  
This happened when she had an infection.  She stated that 
there was no functional impairment resulting from this 
condition.  

Examination of the nose revealed no nasal obstruction, no 
deviated septum, no partial loss of the ala, no scar, and no 
disfigurement.  There was no rhinitis noted upon examination 
of the nose.  Sinusitis was present at the maxillary with 
tenderness.  There was no purulent discharge from the nose.  
Sinus x-rays were within normal limits.  A diagnosis of 
chronic maxillary sinusitis with subjective post nasal drip 
and objectively abnormal physical examination was rendered.  

Treatment records obtained in conjunction with the Veteran's 
claim reveal that at the time of a November 2006 outpatient 
visit, the Veteran reported having recurrent allergy 
problems.  She noted having them year after year, in the 
fall time.  In the past, the Veteran reported having been 
given multiple oral medications and nasal steroids which 
only seemed to give her problems.  The Veteran also noted 
having a sore throat, drainage, and a recent cough with her 
allergies.  

Physical examination revealed her nose was congested with 
boggy pale mucosa, bilaterally.  A diagnosis of seasonal 
allergic rhinitis was rendered.  The examiner indicated that 
he had talked to the Veteran about using Astelin for a nasal 
spray in conjunction with a normal saline rinse to decrease 
the burden of allergen exposure.  

At the time of a December 2006 visit, the Veteran indicated 
that she had not started using the Astelin spray.  She 
stated that she forgot about it when she went to the 
pharmacy.  The Veteran was noted to have a runny nose with 
pale mucous membranes.  It was the examiner's assessment 
that the Veteran had seasonal allergic rhinitis.  The 
examiner indicated that the Veteran was to use Claritin or 
Allegra along with the nasal spray.  

In February 2009, the Veteran was seen with complaints of 
battling a cough and congestion for about 2.5 weeks.  She 
felt like her allergies had been inflamed and irritated.  
She reported the Astelin spray worked some but she did not 
like using it and it seemed to bother her.  She was not 
consistently using it.  The Veteran stated that she bought 
some over-the-counter medication and it seemed to help a 
bit.  She was avoiding decongestants and cough medicines as 
a result of her hypertension.  Physical examination revealed 
that the nasal passages had congested pale mucosa, 
bilaterally, with what looked like nasal polyp higher on the 
left side, with no purulent discharge.  A diagnosis of 
seasonal allergic rhinitis, a little worse with weather 
changes, was rendered.  The examiner indicated that he had 
talked to the Veteran about using over-the-counter 
medications and natural treatment like sinus rinses.  The 
Veteran stated that she would try Zyrtec.  

The Veteran was again seen in May 2009 with complaints of 
significant allergies.  She stated that she went to the 
emergency room the previous week and was started on some 
dexamethasone because of some swelling in the back of her 
throat and was also started on Pen-Vec K.  Within a few 
hours she felt better.  She indicated that she had been on 
Zyrtec since then and had not really noticed the difference 
much with the Pen-Vec K.  Physical examination revealed that 
the nose was mildly congested with boggy mucous membranes.  
A diagnosis of seasonal allergic rhinitis was rendered.  The 
examiner stated that she did not want to continue with oral 
steroids and gave her fluticasone spray to use.  

At the time of her June 2010 Travel Board hearing, the 
Veteran testified that her sinus symptoms had worsened since 
her last VA examination.  The Veteran stated that she was 
having headaches with her sinuses at times.  She testified 
that she had recently started taking Benadryl.  

In conjunction with the November 2010 Board remand, the 
Veteran was afforded a VA examination in April 2011.  The 
Veteran reported having frequent headaches and frequent 
nasal congestion along with watering of the eyes and 
irritation all the time.  The Veteran had not had surgery 
and used Claritin when needed along with a nasal spray.  The 
Veteran was noted to have perennial allergies.  There was a 
history of sinusitis by x-ray only.  There was no history of 
incapacitating episodes.  The Veteran reported a history of 
non-incapacitating episodes, which would cause headache, 
fever, purulent discharge, and sinus pain.  She stated that 
this was near constant and would last 3-4 days.  Current 
rhinitis symptoms included nasal congestion, excess nasal 
mucosa, itchy nose, watery eyes, and sneezing.  Current 
sinus symptoms were purulent nasal discharge, headaches, 
sinus pain, sinus tenderness, and fever.  The Veteran 
indicated that she did not have difficulty breathing.  

Physical examination revealed no nasal polyps; septal 
deviation; permanent hypertrophy of turbinates from 
bacterial rhinitis; rhinoscleroma; tissue loss or scarring; 
or deformity of the nose.  The sinuses were normal with no 
tenderness.  Sinus X-rays were negative.  The examiner 
rendered a diagnosis of history of chronic sinusitis with 
normal examination.  It was noted that this had no 
significant effect on the Veteran's usual occupation or 
daily activities.  

The Veteran has reported episodes of congestion, purulent 
discharge, headaches, and sinus pain throughout the appeal 
period.  Moreover, private treatment records reveal that the 
Veteran has consistently been told to use over-the-counter 
medication and nasal sprays in conjunction with her 
sinusitis/rhinitis problems.  Furthermore, at the time of 
the Veteran's July 2006 VA examination, a diagnosis of 
chronic maxillary sinusitis with objectively abnormal 
physical examination was rendered.  In addition, at the time 
of the April 2011 VA examination, the Veteran reported a 
history of non-incapacitating episodes, which would cause 
headache, fever, purulent discharge, and sinus pain and 
current sinus symptoms of purulent nasal discharge, 
headaches, sinus pain, sinus tenderness, and fever were 
reported.  Although there was no objective evidence of 
headaches, pain, or purulent discharge during the June 2006 
and April 2011 VA examinations, the Veteran is competent to 
report such symptoms of sinusitis.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006).  Thus, 
such reports are deemed to be credible.

The evidence is in at least equipoise that during the appeal 
period that the Veteran has experienced at least three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Therefore, resolving reasonable doubt in her 
favor, the Board finds that the symptoms of her service-
connected sinusitis have most closely approximated the 
criteria for a 10 percent rating under DC 6513 during this 
period.  An initial rating higher than 10 percent is not 
warranted at any time throughout the appeal period, there is 
no evidence of any incapacitating episodes of sinusitis 
requiring bed rest and treatment by a physician during this 
period (the absence of such episodes was specifically noted 
during the April 2011 VA examination) and the Veteran has 
not undergone surgery due to his sinusitis.  While the 
Veteran has reported having near constant symptoms, the 
medical evidence of record does not reveal that the Veteran 
has had six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting per year.  The evidence does reveal 
that the Veteran has continuous problems with seasonal 
allergies which require the use of over-the-counter 
medication as needed and a nasal/saline spray.  The evidence 
is insufficient to conclude that the symptoms of the 
Veteran's sinusitis have met or approximated the criteria 
for a 30 percent rating under DC 6513 (i.e. three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting) or 
the criteria required for a 30 percent evaluation under 
Diagnostic Code 6522 at any time.

Extraschedular Consideration

The Board has considered whether an extraschedular 
evaluation would have been warranted for the Veteran's 
maxillary sinusitis and hypertension.  In exceptional cases 
an extraschedular rating may be provided.  38 C.F.R. § 3.321 
(2012).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating.  
Id. 

In this case, as it relates to the Veteran's hypertension 
and maxillary sinusitis, comparisons between the level of 
severity and symptomatology of the Veteran's assigned rating 
with the established criteria found in the rating schedule 
shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology for each 
disorder.  As discussed above, there is a higher rating 
available under the codes addressed in this decision, but 
the Veteran's disorders are not productive of the 
manifestations that would warrant the higher rating.  As 
such, the available schedular evaluations for the service-
connected hypertension and maxillary sinusitis at issue here 
are adequate.  For this reason, the Board finds that the 
assigned schedular ratings are adequate to rate the 
Veteran's hypertension and maxillary sinusitis and no 
referral for an extraschedular rating is required.  
Moreover, the VA examiners have specifically indicated that 
the Veteran's hypertension and maxillary sinusitis have no 
impact on her occupational functioning of daily activities.  


ORDER

Service connection for bilateral hearing loss is denied.  

A 10 percent disability evaluation for maxillary sinusitis 
is granted from June 2, 2006; an evaluation in excess of 10 
percent for maxillary sinusitis during the appeal period is 
denied.  

A 10 percent disability evaluation for hypertension is 
granted from November 6, 2006; an evaluation in excess of 10 
percent for hypertension during the appeal period is denied.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


